            Case 3:18-cv-01568-JR       Document 13      Filed 10/29/18       Page 1 of 12




Tamsen L. Leachman, OSB No. 044929
tamsen.leachman@ogletree.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
The KOIN Center
222 SW Columbia Street, Suite 1500
Portland, OR 97201
Telephone:    503.552.2140
Fax:          503.224.4518

        Attorneys for Defendant AZURE FARMS, INC.




                               UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

 LANDMARK TECHNOLOGY, LLC, a                        Case No.: 3:18-cv-01568-JR
 California limited liability company,
                                                    ANSWER AND DEFENSES TO
                  Plaintiff,                        PLAINTIFF’S COMPLAINT AND
                                                    COUNTERCLAIM
            v.

 AZURE FARMS, INC., an Oregon
 corporation,

                  Defendant.


        Defendant Azure Farms, Inc. (“Azure” or “Defendant”) hereby answers the Complaint

filed by Plaintiff Landmark Technology, LLC (“Landmark” or “Plaintiff”). The paragraph

numbers below correspond to the numbered paragraphs in Plaintiff’s Complaint. Except as

expressly admitted, Defendant denies the allegations of the Complaint.

                                          THE PARTIES

       1.        With respect to the allegations in paragraph 1 of the Complaint, Defendant denies,

as stated.


 1 - ANSWER AND DEFENSES TO                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                             The KOIN Center
 COUNTERCLAIM                                    222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                             Phone: 503.552.2140 | Fax:
            Case 3:18-cv-01568-JR      Document 13       Filed 10/29/18       Page 2 of 12




       2.       With respect to the allegations in paragraph 2 of the Complaint, Defendant admits

it is an Oregon business with its principal place of business in Dufur, Oregon. Except as

expressly admitted, all other allegations are denied.

                                JURISDICTION AND VENUE

       3.       With respect to the allegations in paragraph 3 of the Complaint, Defendant asserts

that this is merely a statement of an asserted claim for which no response is necessary.

Notwithstanding, Defendant denies that this is a good faith claim under the statute.

       4.       With respect to the allegations in paragraph 4 of the Complaint, Defendant admits
that the Court has jurisdiction only as to good faith claims made under the Patent Act of the

United States, 35 U.S.C. §§ 1 et seq. To the extent not expressly admitted, Defendant denies

Plaintiff’s allegations.

       5.       With respect to the allegations in paragraph 5 of the Complaint, Defendant admits

only that it maintains its principal place of business in Oregon. To the extent not expressly

admitted, Defendant denies Plaintiff’s allegations.

       6.       With respect to the allegations in paragraph 6 of the Complaint, Defendant admits

only that venue is proper in this Court. To the extent not expressly admitted, Defendant denies

Plaintiff’s allegations.

                                              FACTS

       7.       With respect to the allegations in paragraph 7 of the Complaint, Defendant admits

only that a utility patent was issued to the inventor based on the submitted application. To the

extent not expressly admitted, Defendant denies Plaintiff’s allegations.

       8.       With respect to the allegations in paragraph 8 of the Complaint, Defendant admits

only that the document speaks for itself. To the extent not expressly admitted, Defendant denies

Plaintiff’s allegations.

       9.       With respect to the allegations in paragraph 9 of the Complaint, Defendant is

without sufficient information to admit or deny, and thus denies Plaintiff’s allegations.

 2 - ANSWER AND DEFENSES TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                              The KOIN Center
 COUNTERCLAIM                                     222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
         Case 3:18-cv-01568-JR          Document 13      Filed 10/29/18        Page 3 of 12




      10.        With respect to the allegations in paragraph 10 of the Complaint, Defendant is

without sufficient information to admit or deny, and thus denies Plaintiff’s allegations.

      11.        With respect to the allegations in paragraph 11 of the Complaint, Defendant is

without sufficient information to admit or deny, and thus denies Plaintiff’s allegations.

      12.        With respect to the allegations in paragraph 12 of the Complaint, Defendant

admits only that the document speaks for itself. To the extent not expressly admitted, Defendant

denies Plaintiff’s allegations.

      13.        With respect to the allegations in paragraph 13 of the Complaint, Defendant
admits only that the document speaks for itself. To the extent not expressly admitted, Defendant

denies Plaintiff’s allegations.

      14.        With respect to the allegations in paragraph 14 of the Complaint, Defendant

admits only that the document speaks for itself. To the extent not expressly admitted, Defendant

denies Plaintiff’s allegations.

      15.        With respect to the allegations in paragraph 15 of the Complaint, Defendant is

without sufficient information to admit or deny, and thus denies Plaintiff’s allegations.

Defendant also denies, on information and belief, that the ‘319 Patent is currently in force.

      16.        With respect to the allegations in paragraph 16 of the Complaint, Defendant

admits that demand letters were received. True and accurate copies of these demand letters are

attached as Exhibits C and D. To the extent not expressly admitted, Defendant denies Plaintiff’s

allegations.

      17.        With respect to the allegations in paragraph 17 of the Complaint, Defendant

denies Plaintiff’s allegations.

                                  FIRST CLAIM FOR RELIEF

            (Direct Infringement of the ‘319 Patent, in Violation of 35 U.S.C. § 271(a))

      18.        With respect to the allegations in paragraph 18 of the Complaint, Defendant

incorporates and restates its answers to the allegations of paragraphs 1-17.

 3 - ANSWER AND DEFENSES TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                              The KOIN Center
 COUNTERCLAIM                                     222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
         Case 3:18-cv-01568-JR          Document 13      Filed 10/29/18        Page 4 of 12




      19.       With respect to the allegations in paragraph 19 of the Complaint, Defendant

denies Plaintiff’s allegations.

      20.       With respect to the allegations in paragraph 20 of the Complaint, Defendant is

without sufficient information to admit or deny, and thus denies Plaintiff’s allegations.

      21.       With respect to the allegations in paragraph 21 of the Complaint, Defendant

denies Plaintiff’s allegations as stated.

      22.       With respect to the allegations in paragraph 22 and its subparts—(a) through (e)

—of the Complaint, Defendant denies Plaintiff’s allegations as stated.
      23.       With respect to the allegations in paragraph 23 of the Complaint, Defendant

denies Plaintiff’s allegations as stated.

      24.       With respect to the allegations in paragraph 24 of the Complaint, Defendant

denies Plaintiff’s allegations as stated.

      25.       With respect to the allegations in paragraph 25 of the Complaint, Defendant

denies Plaintiff’s allegations as stated.

      26.       With respect to the allegations in paragraph 26 of the Complaint, Defendant

denies Plaintiff’s allegations.

      27.       With respect to the allegations in paragraph 27 of the Complaint, Defendant

denies Plaintiff’s allegations.

                                  SECOND CLAIM FOR RELIEF

        (Inducing Infringement of the ‘319 Patent, in Violation of 35 U.S.C. § 271(b))

      28.       With respect to the allegations in paragraph 28 of the Complaint, Defendant

incorporates and restates its answers to the allegations of paragraphs 1-27.

      29.       With respect to the allegations in paragraph 29 of the Complaint, Defendant

denies Plaintiff’s allegations.

      30.       With respect to the allegations in paragraph 30 of the Complaint, Defendant

denies Plaintiff’s allegations.

 4 - ANSWER AND DEFENSES TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                              The KOIN Center
 COUNTERCLAIM                                     222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
         Case 3:18-cv-01568-JR           Document 13        Filed 10/29/18      Page 5 of 12




      31.       With respect to the allegations in paragraph 31 of the Complaint, Defendant

denies Plaintiff’s allegations.

      32.       With respect to the allegations in paragraph 32 of the Complaint, Defendant

denies Plaintiff’s allegations.

      33.       With respect to the allegations in paragraph 33 of the Complaint, Defendant

denies Plaintiff’s allegations.

      34.       With respect to the allegations of entitlement to damages in the Prayer for Relief

in the Complaint, Defendant denies that Plaintiff is entitled to any form of damage regarding the
claims asserted.

                                             DEFENSES

      35.       Having fully answered Plaintiff’s Complaint, Defendant pleads the following

defenses without waiving any arguments that it may be entitled to assert concerning the burden

of proof, legal presumptions or other legal characterizations:

                                  FIRST AFFIRMATIVE DEFENSE

      36.       Plaintiff’s claims fail to assert viable claims for relief.

                              SECOND AFFIRMATIVE DEFENSE

      37.       Plaintiff has no standing because Plaintiff has failed to demonstrate or even allege

that the ‘319 utility patent, with a priority date of January 24, 1986, is still in force in 2018,

nearly 24 years later.

                                  THIRD AFFIRMATIVE DEFENSE

      38.       Plaintiff’s claims are barred by the doctrine of laches.

                              FOURTH AFFIRMATIVE DEFENSE

      39.       Plaintiff cannot recover special damages because it cannot show willful

infringement related to an active patent.




 5 - ANSWER AND DEFENSES TO                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                                The KOIN Center
 COUNTERCLAIM                                       222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                                Phone: 503.552.2140 | Fax:
          Case 3:18-cv-01568-JR         Document 13       Filed 10/29/18      Page 6 of 12




                               FIFTH AFFIRMATIVE DEFENSE

      40.      Plaintiff’s claims are barred because it tendered a demand and pursued litigation

in bad faith, as evidenced by the filing of over 100 nearly identical, vexatious claims since the

early 2000s.

                               SIXTH AFFIRMATIVE DEFENSE

      41.      Plaintiff’s claims are barred to the extent that Plaintiff cannot demonstrate that it

holds rights to a valid and active patent.

                            SEVENTH AFFIRMATIVE DEFENSE
      42.      Plaintiff has waived, or should be estopped from asserting, some or all of the

claims asserted in the Complaint.

                           DEFENDANT’S PRAYER FOR RELIEF

      43.      WHEREFORE, having fully answered Plaintiff’s Complaint and having stated its

defenses, Defendant respectfully requests the following relief:

                   a. That Plaintiff’s Complaint be dismissed with cause and with prejudice,

                       and without attorneys’ fees or costs to Plaintiff;

                   b. That Defendant be awarded its reasonable attorneys’ fees and related costs

                       to the extent allowed by statutory or common law; and

                   c. For such other and further relief as the Court deems appropriate.

          DEFENDANT/COUNTER-CLAIMANT’S COUNTERCLAIMS AGAINST

                            PLAINTIFF/COUNTER-DEFENDANT

       Comes now, Counter-Claimant Azure Farms, Inc. (“Azure”), by and through its

undersigned counsel, and for its claims for relief states as follows:

                                             PARTIES

      44.      Azure is an Oregon corporation, with its principal place of business in Dufur,

Oregon.



 6 - ANSWER AND DEFENSES TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                              The KOIN Center
 COUNTERCLAIM                                     222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
         Case 3:18-cv-01568-JR         Document 13       Filed 10/29/18       Page 7 of 12




      45.      Counter-Defendant Landmark Technology, LLC (“Landmark”) was a limited

liability company organized under the laws of the State of Delaware and purported to have

principal places of business in California and Texas. The California-based company was

registered in 2009 and dissolved in 2012. See, Exhibit A attached hereto.

      46.      The Texas-based business, also called Landmark Technology, applied for

registration with the Texas Secretary in January 2009 and the registration certificate was revoked

on January 1, 2017. See, Exhibit F. In February 2018, a new registration filing was submitted

to the California Secretary of State under a different filing number and listing a new Managing
Member, Li Weiting. See, Exhibit B attached hereto. Azure asserts, on information and belief,

that Li Weiting is associated with the filing of claims by Landmark against Azure.

                                 JURISDICTION AND VENUE

      47.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 because Azure’s

sole claim is based upon the underlying litigation and the bad faith motivation behind

Landmark’s pursuit of frivolous claims against Azure. Oregon provides a cause of action where a

patent infringement claim is filed in bad faith. See, ORS § 646A.810, as has happened here.

      48.      Venue is proper in this District, pursuant to 28 U.S.C. § 1391(b). Landmark filed

its claims against Azure in Oregon. As a result, the factual basis of the counterclaim also relates

to the actual operation of Azure in Oregon Further, Azure’s asserted claim of an alleged violation

of ORS §646A.801 is entirely focused on the attempt of a California-based company to subject

an Oregon business to meritless threats of expensive and time-consuming litigation.

                                    BACKGROUND FACTS

      49.      Azure is a grower and supplier of organic food and wholesome products and

information for consumers. The ordering and delivery processes have changed significantly over

the years. In the past few years, the process has migrated to an e-commerce model instead of the

prior manual approach. The tools and concepts used to support this advancement were developed

within Azure and were implemented using the knowledge and training of Azure’s IT team

 7 - ANSWER AND DEFENSES TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                              The KOIN Center
 COUNTERCLAIM                                     222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
         Case 3:18-cv-01568-JR         Document 13       Filed 10/29/18       Page 8 of 12




members and other resources.

      50.      On or about November 3, 2017, Azure’s Founder and CEO, David Stelzer,

received a generic demand letter suggesting that the process used by Azure was similar to the

‘319 patent. No specific details were provided, no request for verification of assumptions was

made by the letter’s author, and no copy of the patent or information about the patent holder or

expiration date of the patent was provided. Instead, the author, demanded $65,000 as a license

fee to use the technology that had been created by Azure’s internal IT team. Azure was given 15

days to decide whether to purchase a license – significantly more than a go-to-market e-
commerce software package would cost. A true and accurate copy of this letter is attached as

Exhibit C.

      51.      Two months later, Azure received a four-sentence secondary demand for $65,000.

A true and accurate copy of this letter is attached as Exhibit D. Azure did not believe there was

infringement and did not purchase the license or respond to the demand letters.

      52.      Nearly nine months later, Landmark served its complaint asserting infringement

of the ‘319 patent. Once Mr. Stelzer was aware of the foregoing lawsuit, he reviewed his systems

to confirm that the allegations were without merit. He also learned about the trend of patent

infringement claims being filed in bad faith, and the response of several states—including

Oregon—by, for example, creating a cause of action against bad faith claims.

      53.      As Mr. Stelzer learned more about this trend and the circumstances of the ‘319

patent, he realized that the priority and filing date for the ‘319 patent was January 24, 1986. See,

Plaintiff’s Complaint at ¶9. Mr. Stelzer also understood that the expiration date for the ‘319

patent was 20 years from the priority date – January 24, 2006. Mr. Stelzer knew that he was

manually taking orders at the time the patent expired, making it impossible for Azure to have

infringed Landmark’s patent.

      54.      Mr. Stelzer is a principled man and was concerned about the broader

ramifications of bad faith litigation and the coercive tactics used against small businesses like

 8 - ANSWER AND DEFENSES TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                              The KOIN Center
 COUNTERCLAIM                                     222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
         Case 3:18-cv-01568-JR          Document 13          Filed 10/29/18       Page 9 of 12




his. As a result, he contacted the Wasco County District Attorney, Eric Nisley, about a potential

administrative investigation into this matter. After Mr. Stelzer presented the information he

gathered as well as the litigation history of Landmark Mr. Nisley was provided, Mr. Nisley

agreed that opening an investigation was appropriate. On October 17, 2018, a letter was sent to

counsel for Landmark advising that an investigation was opened and seeking evidence

establishing the validity of the claimed patent. Counsel was to provide this information by

November 10, 2018. To date, no response has been received. See, Exhibit E.

      55.       As a direct result of the claim asserted by Landmark, Azure and its leadership has
devoted significant time and resources researching Landmark, the Oregon statutes, and the

circumstances surrounding the underlying lawsuit. Azure has also incurred attorney fees and

costs in defending against Landmark’s claims and preparing its own counterclaim.

                                    FIRST CLAIM FOR RELIEF

       Violation of the Oregon Patent Infringement Claim Made in Bad Faith Statute

                                          ORS §646A.810

      56.       Azure realleges and incorporates by reference the allegations in paragraphs 55 of

this Counter-Claim as if fully set forth herein.

      57.       Oregon’s response to bad faith patent litigation was to enact ORS §646A.810. In

subsection (2), it provides that:

       A person or the person’s affiliate may not communicate a demand, to a recipient if
       the demand the person or the person’s affiliate alleges, asserts or claims in bad faith
       that the recipient has infringed or contributed to infringing a patent or the rights that
       a patentee has, or has granted to an assignee, under the patent.

      58.       The determination of bad faith may be guided by the circumstances outlined in

ORS § 646A.810(4). A number of these factors are established here, including:

            •   Landmark’s demand required Azure to respond or to pay the license or other fee

                within a period of time that a reasonable person would consider unreasonably

                short, such as the 15-day period at issue here;

 9 - ANSWER AND DEFENSES TO                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                                  The KOIN Center
 COUNTERCLAIM                                         222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                                  Phone: 503.552.2140 | Fax:
          Case 3:18-cv-01568-JR        Document 13        Filed 10/29/18      Page 10 of 12




            •   Landmark’s demand did not include current and accurate contact information for

                the patentee, assignee, or licensee, including a name, address, and phone number

                or other contact information that would enable the recipient to identify and

                communicate with the patentee, assignee or licensee1;

            •   Landmark’s demand did not include a statement of facts, together with an

                explanation or a description of the facts that would enable a reasonable person to

                understand the basis of the allegation or claim that Azure had infringed the patent

                or the rights of Landmark;
            •   Landmark, before communicating the demand, failed to compare the claims in the

                patent to the features or specifications of the recipient’s product, services or

                technology that Azure had used during the relevant periods of time;

            •   Landmark, before communicating the demand, failed communicate in a way that

                enabled Azure to specifically identify the infringing features or specifications of

                Azure’s technology;

            •   Landmark offered a license to Azure for an amount that a reasonable person with

                knowledge of the market value of a license for the covered invention would

                consider unreasonable;

            •   Landmark knew or should have known at the time of the demand, the claim of

                infringement was without merit or was deceptive; and

            •   Landmark previously communicated the same demand or filed a complaint based

                on similar allegations – in fact, it has pursued over 100 retail defendant claims

                based on nearly identical allegations. Many were pursued after the patent expired.




1 At the time the demand letter was sent, Landmark was not registered with either the Texas or
California Secretary of State. As a result, it appears that when the initial demand and follow-up
letter were sent, there was no patentee, assignee or licensee. See, Exhibit F.

    10 - ANSWER AND DEFENSES TO                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
    PLAINTIFF’S COMPLAINT AND                                                            The KOIN Center
    COUNTERCLAIM                                   222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                               Phone: 503.552.2140 | Fax:
        Case 3:18-cv-01568-JR             Document 13     Filed 10/29/18      Page 11 of 12




      59.      Landmark violated ORS § 646A.810 when it knowingly and intentionally served

demands and filed a lawsuit based on an expired patent and at a time that Landmark was not

registered to do business in California or Texas, and appears to have been a defunct entity.

      60.      As a result of Landmark’s deceptive and unlawful actions in bringing the

underlying litigation in bad faith, Azure is entitled to actual, statutory, and punitive damages, as

well as recovery of attorney fees and costs.

      61.      Landmark was deceptive and threatening in its demands and intentionally used

deceptive and confusing language to overwhelm and frighten its targets. It also forced Azure to
either pay $65,000 or engage in an expensive and time-involved patent infringement lawsuit.

                     COUNTER-CLAIMANT’S PRAYER FOR RELIEF

       Wherefore, Azure prays for judgment against Landmark as follows:

                   a. Judgment that Landmark has asserted a patent infringement by Azure in

                       bad faith and in violation of ORS § 646A.810;

                   b. For an award of actual damages in the amount of $100,000 or as otherwise

                       proven at trial;

                   c. For an award of exemplary or punitive damages in an amount against

                       Landmark sufficient to punish and make an example of its unlawful

                       behavior;

                   d. For reasonable attorneys’ fees;

                   e. For prejudgment and post-judgment interest;




 11 - ANSWER AND DEFENSES TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S COMPLAINT AND                                                               The KOIN Center
 COUNTERCLAIM                                      222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                               Phone: 503.552.2140 | Fax:
      Case 3:18-cv-01568-JR      Document 13        Filed 10/29/18      Page 12 of 12




               f. For costs of suit incurred herein; and

               g. For such other and further relief as the Court may deem proper.


     Dated: October 29, 2018

                                         OGLETREE, DEAKINS, NASH, SMOAK &
                                         STEWART, P.C.


                                         By:    /s/ Tamsen L. Leachman
                                                 Tamsen L. Leachman, OSB No. 044929
                                                 tamsen.leachman@ogletree.com
                                                 503.552.2140
                                                 Attorneys for Defendant AZURE FARMS,
                                                 INC.


                                                                                        36150739.1




12 - ANSWER AND DEFENSES TO               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
PLAINTIFF’S COMPLAINT AND                                                          The KOIN Center
COUNTERCLAIM                                 222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                         Phone: 503.552.2140 | Fax:
